IN THE SUPREME COURT OF IOWA
                               No. 15–0334

                           Filed June 10, 2016


EMILY M. BASS, on Behalf of Herself and All Others Similarly Situated,

      Appellant,

vs.

J.C. PENNEY COMPANY, INC.,

      Appellee.


      Appeal from the Iowa District Court for Woodbury County, Jeffrey

Poulson, Judge.



      Plaintiff appeals from district court summary judgments in a class

action suit against a retailer based on a wrongful collection of sales tax.

AFFIRMED.



      Colby M. Lessmann, Timothy S. Bottaro, and Amanda Van Wyhe of

Vriezelaar, Tigges, Edgington, Bottaro, Boden & Ross, LLP, Sioux City,
for appellant.



      Michael W. Thrall, Bruce W. Baker, and Keith P. Duffy of

Nyemaster Goode, P.C., Des Moines, for appellee.



      Thomas J. Miller, Attorney General, and Donald D. Stanley, Jr.,

Special Assistant Attorney General, for amici curiae State of Iowa and

Iowa Department of Revenue.
                                     2

APPEL, Justice.

       In this case, we consider whether a plaintiff may bring a claim

against an internet retailer for unlawfully charging Iowa sales tax on

shipping and handling charges when the retailer forwarded the tax to the

Iowa Department of Revenue (IDOR) pursuant to the Iowa version of the

Streamlined Sales and Use Tax Act (SSUTA).         The plaintiff claims the

SSUTA establishes a statutory cause of action against the retailer. In the

alternative, the plaintiff asserts that the retailer forwarding the collected

tax to the IDOR did not extinguish common law claims against the

retailer.   The district court granted the retailer’s motion for summary

judgment. Plaintiff appealed.

       For the reasons expressed below, we affirm the district court’s

judgment.

       I. Background Facts and Proceedings.

       The question of proper assessment and collection of state sales tax

on internet sales has been challenging for state governments. To address

internet retailers’ concerns, a number of states banded together and

created an agreement related to these issues, the SSUTA. States joining

the agreement subsequently enacted the SSUTA.

       Aware that the tax law had been amended, Carol Danforth, a tax

specialist for J.C. Penney Company, Inc., contacted the IDOR. Danforth

asked IDOR staffer Lola Stegall whether J.C. Penney’s “transportation

and handling” charges on Iowa internet sales transactions were subject

to Iowa sales tax “under the new law.” Stegall replied,

       Freight charges are exempt if separately invoiced or
       separately stated on the bill. If stated as a single item, and
       mandatory to obtain the merchandise, “shipping and
       handling” charges (or as you state: “transportation and
       handling”) are considered part of the purchase price of the
       merchandise and are subject to sales tax.
                                      3

      The IDOR published a summary of the changes in law related to

delivery charges in the September 2005 Iowa Tax e-Newsletter.          The

newsletter stated:

      Delivery charges are exempt from sales tax, so long as they
      are separately stated, reasonable in amount and related to
      the cost of transportation.

      On June 2, 2011, Kathleen Bottaro mailed a letter to J.C. Penney

in which she stated that she had been improperly charged sales tax on

shipping, handling, and delivery charges on an order and demanded

reimbursement.       The matter came to Danforth’s attention.          She

researched her records and located records related to her June 2005

communication with the IDOR and the September 2005 Iowa Tax e-

Newsletter.   Danforth concluded that because J.C. Penney’s delivery

charges were “a flat fee, based on the cost of the merchandise,” it did not

qualify for exemption under the newsletter which seemed to require that

the tax be “related to the cost of transportation.”

      Nonetheless, Danforth contacted IDOR once again. She seemed to

get uncertain, if not contradictory advice.    One IDOR employee stated

that “interstate separately stated transportation handling was not

taxable,” but another employee indicated that because J.C. Penney’s

charges were related to the cost of the item, they were taxable.

      After the internal review and the external communication with

IDOR, Danforth replied to Bottaro. In a letter dated July 15, she stated

that J.C. Penney had been advised that transportation and handling

charges are subject to tax, but that she was reevaluating the issue with

the state. In any event, however, Danforth refunded the tax on Bottaro’s

shipping and additionally gave her a $25 gift card to thank her for

bringing the matter to the company’s attention.
                                    4

      Almost two years later on April 24, 2013, Emily Bass placed an

order with J.C. Penney on its website. J.C. Penney charged her sales tax

on the shipping and handling charge. On May 14, Bass wrote to J.C.

Penney requesting a refund and demanding that J.C. Penney cease

collecting taxes on shipping and handling for Iowa transactions.     J.C.

Penney refunded the tax.

      On August 31, Bass placed another order on the J.C. Penney

website and was again charged tax on shipping and handling.           On

September 6, Bass filed a class action petition against J.C. Penney. In

Count I, Bass sought an injunction to restrain J.C. Penney from

collecting the tax. In Count II, she asserted a claim against J.C. Penney

under the SSUTA. Finally, in Count III, Bass brought a negligence claim

against the company. Bass served notice of the petition on J.C. Penney

on September 17. After receipt of service, the company remitted all its

taxes collected in the month of August 2013 to the IDOR.

      J.C. Penney filed its first motion for summary judgment on

November 1.    Bass amended her class action petition on January 2,

2014. In the amended petition, Bass changed her negligence claim into

one of negligent misrepresentation. She also added Counts IV through

VIII bringing claims of fraud and fraudulent misrepresentation, violation

of the Iowa Consumer Fraud Act, unjust enrichment, and conversion.

      The district court first granted partial summary judgment

dismissing Counts I and II of the petition. The district court dismissed

the injunction claim on the ground that the collection of the tax was not

illegal or void but merely irregular, and such irregularity could be

adequately compensated by Bass’s administrative remedy with the IDOR.

The district court also held that the SSUTA did not create a private right

because it would be inconsistent with the purpose of the statute and
                                    5

would intrude on the IDOR’s exclusive jurisdiction over the interpretation

of tax law.

      On June 12, 2014, J.C. Penney filed its second motion for

summary judgment.        The district court granted the motion on all

remaining counts.      The district court held that because J.C. Penney

remitted the sales tax to the state Bass’s only remedy for allegedly

improperly collected tax was with the IDOR.       In addition, the district

court found no false statement or false representation from J.C. Penney

regarding its method of calculating shipping and handling and, as a

result, no recovery could be had on the plaintiff’s remaining claims.

      Bass appealed.

      II. Standard of Review.

      On review of summary judgment rulings, we review for errors of

law. Crippen v. City of Cedar Rapids, 618 N.W.2d 562, 565 (Iowa 2000).

We view the entire record in the light most favorable to the nonmoving

party, making every legitimate inference that the evidence in the record

will support in favor of the nonmoving party. Goodpaster v. Schwan’s

Home Serv., Inc., 849 N.W.2d 1, 6 (Iowa 2014).

      III. Overview of Dispute.

      A. Introduction. There are two distinct issues in this case. The

first question is whether the SSUTA creates a private right of action

either expressly or by implication. The second question is whether the

SSUTA extinguishes the plaintiff’s remaining causes of action against the

retailer when the internet retailer exercises its option to remit collected

taxes to the IDOR.

      B. Relevant Statutory Provisions.

      1. Background. In 1999, the Streamlined Sales Tax Project began

to explore ways to assist states in the collection and administration of
                                     6

state sales tax. Streamlined Sales Tax Governing Board, Why Was the

Streamlined Sales Tax Created?, http://www.streamlinedsalestax.org/

index.php?page=gen_2 (last visited June 1, 2016). Three years later, the

SSUTA was developed. John A. Swain & Walter Hellerstein, The Political

Economy of the Streamlined Sales and Use Tax Agreement, 58 Nat’l Tax J.

605, 610 (2005). The Iowa SSUTA is Iowa’s enactment of this multistate

effort to standardize and streamline the administration of sales tax to

reduce the burden of compliance and to provide equal treatment to local

brick-and-mortar    businesses   and     out-of-state,   online   businesses.

Streamlined Sales Tax Governing Board, What is the Streamlined Sales

and Use Tax Agreement?, http://www.streamlinedsalestax.org/index.php

?page=gen_1 (last visited June 1, 2016).       Once states fully enact the

SSUTA, they become “member states” of the Streamlined Sales Tax

Governing Board.     As member states, they gain access to a host of

resources to enable the state to tax online purchases effectively. Twenty-

four states have fully enacted the SSUTA.           Streamlined Sales Tax

Governing Board, How Many States Have Passed Legislation Conforming

to the Agreement?, http://www.streamlinedsalestax.org/index.php?page=

gen_3 (last visited June 1, 2016).

      2. Relevant statutory provisions. Iowa’s SSUTA is codified in Iowa

Code chapter 423 (2013).     In our analysis, we begin with Iowa Code

section 423.8, which outlines the intent behind the legislation:

             The general assembly finds that Iowa should enter into
      an agreement with one or more states to simplify and
      modernize sales and use tax administration in order to
      substantially reduce the burden of tax compliance for all
      sellers and for all types of commerce. It is the intent of the
      general assembly that entering into this agreement will lead
      to simplification and modernization of the sales and use tax
      law and not to the imposition of new taxes or an increase or
      decrease in the existing number of exemptions . . . .
                                       7

Iowa Code § 423.8 (emphasis added).              Notably, the statement of

legislative intent speaks to simplifying and modernizing the collection of

taxes and reducing the burden of tax compliance for all sellers and for all

types of commerce.

      Iowa Code section 423.45 relates to refunds of excess taxes

collected by a retailer. Subsections (2) and (3) are at the center of this

controversy. Subsection (2) generally provides for refund to a consumer

of excess taxes collected by a retailer upon notice by the consumer that

an excess payment exists. Subsection (2) states,

      If an amount of tax represented by a retailer to a consumer
      or user as constituting tax due is computed upon a sales
      price that is not taxable or the amount represented is in
      excess of the actual taxable amount and the amount
      represented is actually paid by the consumer or user to the
      retailer, the excess amount of tax paid shall be returned to
      the consumer or user upon proper notification to the retailer
      by the consumer or user that an excess payment exists. . . .
      No cause of action shall accrue against a retailer for excess
      tax paid until sixty days after proper notice has been given
      the retailer by the consumer or user.

Id. § 423.45(2).

      Subsection (3) provides the retailer an option in the event a

customer notifies the retailer of an excess tax payment. Subsection (3)

provides that a retailer who receives a notice from a consumer of

payment of an excess tax may remit the amount to the IDOR.

Specifically, subsection (3) states,

      In the circumstances described in          subsection . . . 2, a
      retailer has the option to either return   any excess amount of
      tax paid to a consumer or user, or         to remit the amount
      which a consumer or user has paid          to the retailer to the
      department.

Id. § 423.45(3).

      While Iowa Code section 423.45(3) allows the retailer to remit

collected taxes to the IDOR after a notice of excess tax by a consumer or
                                     8

user, Iowa Code section 423.47 relates to potential taxpayer refunds.

Specifically, Iowa Code section 423.47 provides,

            If it shall appear that, as a result of mistake, an
      amount of tax, penalty, or interest has been paid which was
      not due under the provisions of this chapter, such amount
      shall be credited against any tax due, or to become due, on
      the books of the department from the person who made the
      erroneous payment, or such amount shall be refunded to
      such person by the department.

Id. § 423.47.

      IV. Statutory Cause of Action.

      A. The Parties’ Positions. Bass argues that Iowa Code chapter

423 creates a private statutory right of action that may be enforced by

the plaintiff.   Bass points to language in Iowa Code section 423.45(2),

which provides, “No cause of action shall accrue against a retailer for

excess tax paid” until “proper notice has been given the retailer by the

consumer or user.”      According to Bass, the fact that the legislature

expressly referenced “cause of action” in the statute is an explicit

provision creating a private statutory cause of action under the statute.

Bass asks: Why would the legislature provide a notice requirement before

a cause of action accrues if there was no cause of action?
      In the alternative, Bass argues that even if the reference to “cause

of action” does not expressly create a cause of action, a private cause of

action should be implied from the statute under the familiar four-part

test presented in Cort v. Ash, 422 U.S. 66, 78, 95 S. Ct. 2080, 2088, 45
L. Ed. 2d 26, 36–37 (1975), as modified in Seeman v. Liberty Mutual

Insurance Co., 322 N.W.2d 35, 40 (Iowa 1982), and Shumate v. Drake

University, 846 N.W.2d 503, 508 (Iowa 2014). Bass argues that a private

cause of action is consistent with the purposes of the legislation. While

Bass recognizes there might be a remedy for refund of taxes remitted to
                                          9

the IDOR by a retailer, nothing in the statute suggests the administrative

remedy should be exclusive.

      J.C. Penney counters that the statute does not expressly or

impliedly create a private cause of action against a retailer who remits

taxes collected to the IDOR.        J.C. Penney argues that the “cause of

action” language in Iowa Code section 423.45(2) is simply uniform

language in the Iowa SSUTA which was not designed to create a new

statutory cause of action, but to ensure that if state law otherwise

recognizes a cause of action, such claims do not accrue until sixty days

after the consumer or user notifies the retailer of the payment of the

excess tax.

      Further, J.C. Penney argues that Iowa Code section 423.45(3)

provides   a   safe   harbor   to   the       retailer.   Under   J.C.    Penney’s

interpretation, subsection (3) allows the retailer to remit taxes to the

IDOR and thereby require the consumer or user to seek any potential

refund directly from the IDOR rather than the retailer.             J.C. Penney

argues that its interpretation is consistent with the purpose of the Iowa

SSUTA, which is intended to “simplify and modernize sales and use tax

administration in order to substantially reduce the burden of tax

compliance for all sellers and for all types of commerce.”               Iowa Code

§ 423.8.

      In support of its position, J.C. Penney points to appellate decisions

in two states under those states’ respective versions of SSUTA. In Kawa

v. Wakefern Food Corp. Shoprite Supermarkets, the New Jersey court held

that its SSUTA statute—which is nearly identical to Iowa’s statute—did

not create a private statutory cause of action when the retailer remitted

the taxes collected to tax authorities. 24 N.J. Tax 444, 452 (Super. Ct.

App. Div. 2009). Similarly, in Georgia Power Co. v. Cazier, the Georgia
                                   10

court found that its SSUTA with its “seller-protection provisions” did not

create a private cause of action. 740 S.E.2d 458, 462–63 (Ga. Ct. App.

2013).

      B. Analysis. We begin by looking at the underlying purpose of the

statute.    Here, we are not required to speculate because Iowa Code

section 423.8 is explicit. The purpose of the Iowa SSUTA is to simplify

and modernize sales tax to ease the burdens on retailers seeking to

comply with sales tax requirements.     Iowa Code § 423.8.    Nowhere in

Iowa Code section 423.8 is there any suggestion that the legislation was

designed to provide taxpayers with a new statutory remedy.

      We must view the “no cause of action” language of Iowa Code

section 423.45(2) through the prism of the statute’s stated legislative

purpose. In light of the purpose of simplifying, modernizing, and easing

the burdens and administration of collection of sales tax, we do not

believe the “no cause of action” language was designed to create a private

cause of action under the statute. Further, we note that the “no cause of

action” language is part of a uniform statute that participating member

states are required to enact. The uniform provision is best understood as

being designed to ensure that in all participating member states retailers

are entitled to a sixty-day notice period before a cause of action, if any

otherwise exists under local law, may be brought against the retailer.

See Georgia Power Co., 740 S.E.2d at 462; Kawa, 24 N.J. Tax at 452.

      Finally, our interpretation that the “no cause of action” language

does not create a statutory cause of action is reinforced by the negative

phrasing.    The legislature did not affirmatively state a new cause of

action exists, but instead crafted what amounts to a negative or limiting

provision. We thus do not find that the “no cause of action” language,
                                     11

which is plainly designed to limit potential claims under a uniform act,

can be used topsy-turvy to expand claims.

      For some of the same reasons, we also find that no cause of action

is implied by the “no cause of action” language. In determining whether

a statute creates an implied cause of action, we apply the four-part test

of Seeman, 322 N.W.2d at 40. Under the Seeman test, we consider (1)

whether “the plaintiff [is] a member of the class for whose special benefit

the statute was enacted,” (2) “[l]egislative intent, either explicit or

implicit, to either create or deny such a remedy,” (3) whether a “private

cause of action [is] consistent with the underlying purpose” of the

statute, and (4) whether the “implication of a private cause of action [will]

intrude into an area over which the . . . government has exclusive

jurisdiction or which has been delegated exclusively to a state

administrative agency.” Id. at 41–43; see also Mueller v. Wellmark, Inc.,

818 N.W.2d 244, 254 (Iowa 2012).

      Applying the Seeman test, we think it clear that we should not

imply a private cause of action under the SSUTA. The SSUTA was not

enacted to benefit taxpayers, but instead to streamline the tax collection

process for retailers.   The legislative intent behind the statute is not

furthered by requiring retailers to answer to consumers or users for

collection of sales taxes which are not collected to the benefit of the

retailer but are collected on behalf of the state and remitted to taxing

authorities.   Further, we think the structure of the statute is clear—a

retailer faced with a claim of excess collection of sales tax by a consumer

or user faces a choice; it can refund the amount to the consumer or user

or it can remit the funds to the IDOR and allow the taxpayer to pursue

administrative remedies with the IDOR. Implying a private right of action
                                       12

would complicate, rather than simplify, the tax collection process under

the SSUTA.

       For the above reasons, we conclude the district court correctly

granted J.C. Penney’s motion for summary judgment on the plaintiff’s

statutory claims grounded in SSUTA.

       V. Overview of Non-SSUTA Causes of Action.

       A. Bass’s Position. Bass asserts that even if the SSUTA does not

create a statutory cause of action, Bass still has other common law and

statutory claims against the retailer for collection of excess taxes. She

brings a statutory claim under the Iowa Consumer Frauds Act, Iowa

Code    chapter     714H,    and   common    law      claims   of    negligent

misrepresentation, fraud and fraudulent misrepresentation, unjust

enrichment, and conversion.

       Bass groups her non-SSUTA claims into two categories. The first

group of non-SSUTA claims is based upon J.C. Penney’s representations

that charging sales tax on shipping and handling is required by Iowa law

(tax representation claims). The second group of non-SSUTA claims is

based upon representations regarding shipping and handling on the

company’s website (shipping and handling misrepresentation claims).

       With respect to the tax misrepresentation claims, Bass asserts that

J.C. Penney wrongfully represented that Iowa sales tax is required on its

shipping and handling charges. Bass asserts that shipping and handling

charges of J.C. Penney are not subject to tax and the company is

answerable    for    its    wrongful   conduct   in    making       the   false

misrepresentation that shipping and handling charges were subject to

sales tax.   To the extent the IDOR suggested to J.C. Penney that the

charges were subject to sales tax, Bass simply contends such advice was
                                       13

wrong under the applicable statute.              Iowa Code § 423.1(51)(a)(4)

(exempting “delivery charges” from the value subject to tax).

       Bass disagrees that the administrative remedies with the IDOR are

exclusive when a retailer remits collected taxes to the IDOR. In support

of her argument, Bass cites George v. D.W. Zinser Co., 762 N.W.2d 865

(Iowa 2009).   In George, we noted that if the legislature intended a

statute providing for administrative relief to provide an exclusive remedy

and preclude a private cause of action, it could expressly do so. Id. at

872.

       The   second    category   of        non-SSUTA    claims   relates   to

representations made on J.C. Penney’s website with respect to shipping

and handling charges. Bass’s claims focus on a website statement by

J.C. Penney that “[s]hipping and handling charges for delivery will be

added to your purchase, based upon the total of your order and the type

of delivery you select or is available.” Bass claims this statement is false

or misleading because the charges are not, in fact, “shipping and

handling” charges.

       B. J.C. Penney’s Position.           With respect to Bass’s sales tax

representation claims, J.C. Penney responds that when a retailer remits

collected sales taxes to the IDOR pursuant to Iowa Code section

423.45(3), the exclusive remedy rests with administrative proceedings

before the IDOR seeking a refund. In support of its position, J.C. Penney

cites Loeffler v. Target Corp., 324 P.3d 50 (Cal. 2014). In Loeffler, the

California Supreme Court considered whether an administrative remedy

to determine sales tax issues was exclusive in the context of a statute

unrelated to SSUTA. Id. at 54. The Loeffler court concluded that the

administrative remedy was exclusive and that claims under a consumer
                                   14

protection statute were barred. Id. A similar result was reached in Kawa

under the New Jersey version of the SSUTA. Kawa, 24 N.J. Tax at 451.

      With respect to the shipping and handling claims, J.C. Penney

offers the additional argument that no misrepresentation was made on

the website. J.C. Penney points out that its website accurately described

the charge for shipping and handling, including a matrix presentation

that showed how the charge was affected by the amount of purchase and

the method of delivery chosen by the customer.        J.C. Penney thus

concludes that no reasonable person would be misled by its shipping and

handling charges.

      VI. Analysis of Non-SSUTA Claims.

      A. Tax Representation Claims. We first consider the merits of

the district court’s granting of summary judgment on the sales tax

representation claims on the ground that the remedies under Iowa Code

sections 423.45(3) and 423.47 are exclusive remedies barring any other

claims for relief for wrongful payment of sales taxes under SSUTA.

      We have considered whether a statute provides an exclusive

remedy in a number of cases.      For example, in Northrup v. Farmland

Industries, Inc., we held that the Iowa Civil Rights Act provided the

exclusive remedy for a claimant seeking to pursue a remedy for a

discriminatory practice. 372 N.W.2d 193, 197 (Iowa 1985). We noted

that the statute expressly declared that “[a] person claiming to be

aggrieved by an unfair or discriminatory practice must initially seek an

administrative relief by filing a complaint with the [Iowa Civil Rights

C]ommission . . . .” Id. at 196 (quoting Iowa Code § 601A.16(1) (1983)).

We found that the statute clearly provided that the procedure under the

Iowa Civil Rights Act was exclusive. Id. at 197. In light of the express

language of the statute, Northrup was an easy call.
                                    15

      In many situations, however, the legislature has not provided us

with express direction regarding whether a statutory remedy is exclusive.

We have said, however, that the absence of express exclusivity language

does not give rise to a presumption of nonexclusivity. Goebel v. City of

Cedar Rapids, 267 N.W.2d 388, 392 (Iowa 1978); see also Snyder v.

Davenport, 323 N.W.2d 225, 227 (Iowa 1982). For instance, in Van Baale

v. City of Des Moines, we held that when the legislature has provided a

comprehensive scheme for dealing with a particular kind of dispute, the

statutory remedy provided is generally exclusive. 550 N.W.2d 153, 156

(Iowa 1996). We stated in Van Baale that the label of the claim was not

controlling. Id. (noting that actions in contract and tort can be barred by

a statute providing the exclusive remedy for wrongful discharge is

administrative).

      Under Van Baale, it is plausible to assert that to the extent a

taxpayer has a dispute with the IDOR or the director with respect to

taxes paid to the department, Iowa Code section 423.47 (2013) provides

an exclusive remedy to resolve the issues. No one can seriously contest

that the regulatory framework is a dense, comprehensive scheme. See

Iowa Code §§ 422.67–.75; Iowa Admin. Code ch. 701 (2013); cf. Walthart

v. Bd. of Dirs., 667 N.W.2d 873, 878 (Iowa 2003); Van Baale, 550 N.W.2d

at 156 (“Where the legislature has provided a comprehensive scheme for

dealing with a specified kind of dispute, the statutory remedy provided is

generally exclusive.” (quoting 1A C.J.S. Actions § 14 n.55 (1985))); In re

Entergy Corp., 142 S.W.3d 316, 322 (Tex. 2004) (holding a “pervasive

regulatory   scheme”    shows    that     the   legislature   intended   the

administrative remedy to be exclusive).

      Ordinarily, however, a remedy cannot be considered exclusive if

the party does not have access to the remedy. In all of the exclusivity
                                    16

cases, the plaintiff had the opportunity to seek relief from the exclusive

remedy. Van Baale, 550 N.W.2d at 155 (describing how the plaintiff had

an opportunity to pursue an exclusive remedy “before the civil service

commission”); Northrup, 372 N.W.2d at 195; Snyder, 323 N.W.2d at 227.

Further, an administrative remedy should be adequate in order to be

deemed exclusive.    City of Des Moines v. Des Moines Police Bargaining

Unit Ass’n, 360 N.W.2d 729, 731 (Iowa 1985) (stating that the

administrative process will be held to be exclusive only when an

adequate administrative remedy exists, and the statutes expressly or

impliedly require that the remedy be exhausted before a court may hear

the issue); see B & D Inv. Co. v. Schneider, 646 S.W.2d 759, 763 (Mo.

1983) (en banc).

      Here, however, it is not clear that the consumer may seek the

remedy which Bass claims is exclusive. Specifically, Iowa Code section

423.47 provides,

            If it shall appear that, as a result of mistake, an
      amount of tax, penalty, or interest has been paid which was
      not due under the provisions of this chapter, such amount
      shall be credited against any tax due, or to become due, on
      the books of the department from the person who made the
      erroneous payment, or such amount shall be refunded to
      such person by the department.

Iowa Code § 423.47.     By the statute’s express terms, the remedy is

available in the event of “mistake” by “the person who made the

erroneous payment.” Id.

      Who is “the person who made the erroneous payment?”           Under

Iowa Code section 423.29, every seller who is a retailer and makes sales

of tangible personal property is required to “collect the sales tax.”   Id.

§ 423.29. Unlike other states, a seller is not allowed to advertise or hold

out that the retailer is absorbing taxes or that taxes will not be added to
                                     17

the sales price of property sold. Iowa Code § 423.24. The burden of the

Iowa sales tax thus plainly falls on the consumer, from whom the retailer

is required to collect the tax, and not upon the retailer.

      The parties originally cited no Iowa authority on the question of

whether a consumer may obtain a remedy under Iowa Code section

423.47.   In at least two cases from other jurisdictions, however, for

purposes of recovery of sales taxes paid to the state, the taxpayer has

been held to be the retailer and not the consumer. Loeffler, 324 P.3d at

64; State v. Buggy Bath Unlimited, Inc., 18 P.3d 1182, 1187 (Wyo. 2001).

As explained above, under Iowa law, a claim of exclusiveness of a

statutory remedy would be undermined if the complaining party could

not utilize the exclusive remedy.

      To clarify the issue, we sought supplemental briefing from the

parties and an amicus brief from the State of Iowa. As a result of our

request, the IDOR weighed in on the question of who may seek a refund

under Iowa Code section 423.47. The IDOR emphasizes that under the

Iowa statutory framework, the retailer is required to collect the tax. See,

e.g., Iowa Code § 423.1(47) (defining “retailer” as including “seller[s]

obligated to collect sales or use tax” (emphasis added)); id. § 423.2(12)

(“All taxes collected under this chapter by a retailer . . . are deemed to be

held in trust for the state of Iowa.” (Emphasis added.)); id. § 423.14(1)(a)

(“Sales tax . . . shall be collected by sellers who are retailers or by their

agents.” (Emphasis added.)). Under the language of the Iowa statutes,

the IDOR asserts that the retailer merely collects the tax, which is paid

by the consumer.

      As a result, IDOR maintains that the consumer as the taxpayer

has the right to seek a refund of taxes paid under Iowa Code section

423.47. The IDOR distinguishes Loeffler and Buggy Bath on the ground
                                           18

that the language of the state statutes involved in these cases actually

imposed the sales tax on the retailer, not the consumer.

       Neither party challenges the interpretation of the IDOR on this

point and, after review of the various statutes and cases cited, we

conclude that the IDOR’s interpretation is correct. Unlike the statutory

schemes in California and Wyoming, the Iowa statutory scheme treats

the retailer as one who collects the tax and holds the collections in trust

for the state. The retailer under the Iowa statutory scheme is a mere

conduit for the IDOR. As a result, J.C. Penney’s argument with respect

to the exclusivity of Iowa Code section 423.47 cannot be defeated on the

ground that the remedy is not available to the plaintiffs in this case.

       Having concluded that taxpayers have a remedy against IDOR and

that, as a result, the provision of Iowa Code section 423.47 may be

exclusive, we thus confront Loeffler, in which plaintiffs challenged the

Target Corporation’s collection of sales tax on coffee to go. Loeffler, 324
P.3d at 53–54. The trial court dismissed the plaintiffs’ claims. Id. at 57.

On appeal, the plaintiffs argued that they were entitled to bring an action

for misrepresentation by Target that sales tax was due on coffee to go

under the California unfair competition statute and the Consumers Legal

Remedies Act. Id. at 58. As J.C. Penney does here, Target urged that the

exclusive avenue for challenging the imposition of sales tax on consumer

transaction was the administrative apparatus of the California taxing

authority.1 Id. at 60.



       1Unlike in this case, under California law retailers, rather than consumers, were
the taxpayers. Thus, in some respects, the argument for exclusivity of administrative
remedies that were available only to taxpayers had less attractiveness in Loeffler than in
this case, where the consumers are taxpayers and have an available administrative
remedy.
                                     19

      The California Supreme Court found that California’s well-

developed administrative remedy before the board was an exclusive

remedy for tax matters even in the absence of an express legislative

direction.   Id. at 82.   The court concluded that the plaintiffs’ claims—

based upon Target’s alleged misrepresentation regarding the taxability of

the sale of hot coffee—required resolution of what the court called “the

taxability question.” Id. at 77. The court reasoned that the taxability

question under applicable statutes must be resolved by the taxing

authority and that the tax code precluded claims outside the established

process. Id. at 79. As a result, the plaintiff consumers in Loeffler could

not bring an action against Target under California consumer protection

laws for misrepresenting the sales taxes due on the sale of hot coffee at

Target retail locations. Id. at 82; see also Stoloff v. Neiman Marcus Grp.,

Inc., 24 A.3d 366, 373 (Pa. Super. Ct. 2011) (holding that a claim under

Pennsylvania’s consumer protection law, among other claims, could not

be brought against the retailer for alleged overpayment of tax because

the administrative remedy was exclusive).

      A dissenting opinion in Loeffler adopted a different view. According

to the dissent, the plaintiffs’ actions involved a dispute between the

consumers and the retailer based on statutory grounds, not a dispute

between the retailer and the state.       Loeffler, 324 P.3d at 82 (Liu, J.,

dissenting). The dissent noted that the consumer fraud statute was to be

liberally construed for the benefit of consumers. Id. at 85. While the

dissent recognized that it might be desirable to have the department of

revenue participate in decisions involving a determination of the legality

of sales taxes for policy reasons, such participation could be achieved by

joining the department as a party to the litigation. Id. at 86.
                                       20

      Based on the above considerations, we conclude that Iowa Code

section 423.47 provides an exclusive remedy for disputes between

consumers and retailers over retailers’ representations to consumers

about the tax consequences of transactions. In this tax case, the retailer

simply collects the taxes and holds them in trust for the state.          Iowa

Code § 423.2(12); see, e.g., Cash v. State, 628 So. 2d 1100, 1101 (Fla.

1993) (holding that a retail seller was an agent of the state in the

collection of taxes and thus owed a fiduciary duty toward the state);

Stoloff, 24 A.3d at 372–73 (explaining that once a retailer collects the tax,

it holds it in trust for the state); Davis v. State, 904 S.W.2d 946, 951

(Tex. App. 1995) (“[T]he sales tax collector holds tax receipts, the state’s

property, in trust for the state.”). The state has the beneficial interest in

the funds collected by the retailer and temporarily held by the retailer

prior to remission to the IDOR.        Under Iowa Code section 423.45(3),

SSUTA allows the retailer, when faced with a consumer complaint

regarding the imposition of sales tax, to either refund the tax or to pass

the funds on to the beneficiary, the state. Once the funds are passed on

to the state, the consumer has a remedy pursuant to Iowa Code section

423.47.

      Admittedly, the statute does not expressly declare that the remedy

provided in Iowa Code section 423.47 is the customer’s exclusive remedy

when the funds have been remitted by the retailer. But, as in Loeffler,

the Iowa law surrounding sales tax is often quite complicated, involving

myriad potential fact patterns. See Loeffler, 324 P.3d at 62. Many sales

tax questions are not easily handled by general practitioners but fall in

the province of specialists. See generally Charles Rembar, The Practice of

Taxes, 54 Colum. L. Rev. 338, 340 (1954) (describing how tax law is

unlike    other   areas   of   law   and    shares   much   in   common   with
                                           21

accountancy). In this unusual setting, orderly administration of tax law

will be thwarted if consumers are able to bring claims against retailers

claiming that the retailer illegally assessed taxes.             Further, one of the

purposes of SSUTA was to “simplify and modernize sales and use tax

administration in order to substantially reduce the burden of tax

compliance for all sellers.” Iowa Code § 423.8. Allowing retailers to be

sued over taxability questions when the retailer has forwarded the funds

to the IDOR is in conflict with the fundamental statutory purpose.

       Thus, our decision here is not based simply on the denseness and

comprehensiveness of the regulatory scheme, but primarily on the

inconsistency of the remedy sought by the plaintiffs with the structure of

provisions of the tax code designed to provide a retailer with a way to

step out of tax controversies and pass the problems, if any, onto the

IDOR. This case thus differs markedly from Freeman v. Grain Processing

Corp., in which the federal statutory and regulatory environment was

also detailed but the plaintiff’s additional statutory and common law

remedies were cumulative and not inconsistent with the federal law.2

848 N.W.2d 58, 88–89 (Iowa 2014).

       In sum, our decision today is a narrow one. Given the structure of
SSUTA and the unique regime for tax collection generally, we conclude

the best reading of Iowa Code section 423.47 is that it provides the

exclusive remedy for a party seeking a refund of sales tax claims where

the retailer has forwarded the funds to the IDOR pursuant to Iowa Code

section 423.45(3).      Therefore, the district court properly dismissed the

claims of the plaintiff’s related to the alleged unlawful payment of taxes.


       2Nothing in this opinion addresses the scenario in which a retailer collects a tax,
receives a consumer complaint, but refuses to refund the collected tax and does not
forward the taxes collected on to the IDOR.
                                   22

      B. Shipping and Handling Misrepresentations. We now turn to

the shipping and handling misrepresentation claims. The gist of all of

these claims is the assertion that J.C. Penney has made a material

misrepresentation related to its shipping and handling charges and that

plaintiffs are entitled to recover under various theories including

negligent misrepresentation, fraud, fraudulent misrepresentation, unjust

enrichment, violation of the Iowa Consumer Fraud Act, and conversion.

      Upon our review of the undisputed facts, we conclude that J.C.

Penney did not make a material misrepresentation concerning shipping

and handling charges that provides a claim for relief under any of Bass’s

theories.   The J.C. Penney website stated that it charged for delivery

based upon the total cost of the items ordered and the type of delivery

the customer selected. The specific charges were identified based on the

two variables. As is apparent from J.C. Penney’s disclosures, the cost of

the delivery charge as a percentage of the amount of the order declined

as the amount of the order increased, thereby serving as an incentive for

consumers to purchase additional items to save on delivery charges.

Nowhere in the website did J.C. Penney claim that its shipping and

handling charges were based upon “actual cost.”       Indeed, the matrix

chart provided by J.C. Penney plainly demonstrated that the key

variables were not weight or size but cost of the item and the chosen

method of delivery.    See Zuckerman v. BMG Direct Mktg., Inc., 737
N.Y.S.2d 14, 15 (App. Div. 2002) (holding that billing consumers for

shipping and handling an amount exceeding the seller’s actual costs

cannot be deceptive as a matter of law when the amounts are fully

disclosed); see also Ciser v. Nestle Waters N. Am. Inc., 596 F. App’x 157,

163 (3d Cir. 2015) (finding a fully disclosed late fee charge had no

capacity to mislead); Appert v. Morgan Stanley Dean Witter, Inc., 673 F.3d
23

609, 623–24 (7th Cir. 2012) (concluding that charging a flat “handling,

postage, and insurance” fee in excess of actual costs on investment

transactions, when the amount was fully disclosed to customers, was not

a misrepresentation); Bergmoser v. Smart Document Sols., LLC, 268

F. App’x 392, 395 (6th Cir. 2008) (finding no statement of a claim of

fraud when the retailer charged a flat postage fee more than its actual

cost because the retailer did not represent that the postage rate was its

actual cost).
      Under these circumstances, we do not see that Bass has a viable
cause of action under any of the alleged theories. The undisputed facts
reveal that no materially false or deceptive misrepresentation to support
negligent misrepresentation or fraud and fraudulent misrepresentation
claims occurred. Any person examining the disclosures of J.C. Penney
knew exactly what was being charged and how that charge was
calculated. J.C. Penney’s disclosures were not complicated or confusing,
and did not involve tricky or clever stratagems or fine print designed to
mislead less attentive customers. J.C. Penney’s clear disclosures do not,
as a matter of law, give rise to “substantial, unavoidable injury to
consumers.”      Iowa Code §§ 714.2(9), .16(1)(n).      Because there is a
contract between the consumer and J.C. Penney for the sale of goods, the
claim for unjust enrichment fails as a matter of law. Johnson v. Dodgen,
451 N.W.2d 168, 175 (Iowa 1990).          Conversion will not lie because in
light of the clear disclosure, there is no wrongful control of another
person’s property contrary to that person’s possessory interests.       See
Condon Auto Sales & Serv., Inc. v. Crick, 604 N.W.2d 587, 593 (Iowa
1999).
      As a result, we agree with the district court that J.C. Penney was
entitled   to   summary   judgment    on     the   shipping   and   handling
misrepresentation claims.
                                  24

     VII. Conclusion.
     For the above reasons, the judgment of the district court granting
summary judgment on the claims in this case is affirmed.
     AFFIRMED.